Citation Nr: 9919077	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus, status post right L4-5 laminectomy and diskectomy 
with right L5-S1 foraminotomy, claimed as secondary to 
service-connected sprains of the left and right ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

William L. Pine


REMAND

The appellant had active service from September 1970 to 
September 1973.  His appeal arises from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
regional office (RO) in Jackson, Mississippi.  On March 23, 
1999, the appellant offered testimony in a videoconference 
hearing before the undersigned, who is the Board Member 
designated by the Chairman to conduct the hearing.  
38 U.S.C.A. § 7107(c) (West Supp. 1999).  A copy of the 
transcript is of record in the claims file.

In his substantive appeal, the appellant stated that a 1975 
VA examination in Indianapolis found a discrepancy in the 
length of his legs.  There is of record a June 1976 VA 
examination report from Indianapolis VA medical center (VAMC) 
that does not report the length of the legs.  Whereas VA 
medical records are constructively of record before the 
decision makers in VA disability claims, Bell v. Derwinski, 2 
Vet. App. 611 (1992), the RO should request the report of any 
1975 orthopedic examination done at Indianapolis VAMC, or 
obtain a statement that no such report is available.

The appellant has provided a copy of a February 1999 decision 
of the Social Security Administration (SSA) Office of 
Hearings and Appeals in the appellant's claim for Social 
Security disability benefits.  A list of exhibits is attached 
to that decision.  The RO should contact the Social Security 
Administration and obtain copies of all listed exhibits, 
pursuant to the requirement that the head of any Federal 
department or agency shall provide such information to the 
Secretary (of VA) as the Secretary may request for purposes 
of determining eligibility for or amount of benefits, or 
verifying other information with respect thereto.  
38 U.S.C.A. § 5106 (West 1991).  The exhibits include VA 
medical records (facility unidentified) dated from September 
1997 to July 14, 1998, and from December 17, 1996, to August 
20, 1998, from Biloxi VA.  This raises the possibility that 
there may be VA treatment records that have not been 
associated with the claims file.  The veteran should be asked 
to provide the names of facilities and dates of treatment at 
VA facilities, and the RO should assure that all VA treatment 
records for the veteran's back or his service-connected ankle 
disorders are associated with the claims file.

Furthermore, the exhibit list includes treatment records of 
Dr. H. L. Smith and hospital records apparently from the time 
of the veteran's back surgery.  When the exhibits are 
received from Social Security, review them to be sure that 
they contain Dr. Smith's records.  If they do not, ask the 
veteran to provide a properly-completed release form so the 
RO may request the veteran's complete treatment records, 
including hospital and surgical records, from Dr. Smith. 

In a March 1997 office note, Dr. Smith stated, apparently as 
a general proposition, that an altered gait can cause back 
problems.  The physician's statement does not indicate 
whether by his examination he knows the appellant to have or 
have had an altered gait, or whether there is a specific 
connection, either causal or by way of aggravation, between 
the appellant's service-connected ankle condition and any 
altered gait, and, if so, whether the gait caused or 
aggravated the appellant's back condition.  In requesting Dr. 
Smith's treatment and surgical records, the RO should request 
that he clarify his March 1997 statement to be more specific 
regarding the appellant's individual situation.

The appellant testified in March 1999 that a health care 
practitioner, whose name cannot be determined from the 
transcript, identified the etiology of a gait disturbance as 
dysfunction of the hip flexors rather than actual unevenness 
of the legs.  He has not provided any medical records from 
that practitioner.  The RO should tell the veteran of the 
importance of such records to his claim and ask him to 
present copies of them or to provide a completed release form 
so that the RO may request such records.  If the RO requests 
the records from the practitioner and they are not received, 
the veteran should be notified so that he may obtain and 
present the records himself, in keeping with his ultimate 
responsibility to present evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

The January 1997 VA examiner provided an ambiguous medical 
opinion regarding the etiology of the appellant's lumbar disc 
disease.  He stated an affirmative opinion that the etiology 
was a specific post-service injury.  He also stated, "I do 
not think that there is a medical probability 'greater than 
50 percent' that his ankle problem with any alteration of 
gait pattern would have caused" the condition for which the 
appellant seeks compensation.  This is uninformative about 
whether there is a medical probability equal to 50 percent 
(as likely as not), or whether there is a medical probability 
less than 50 percent (less likely than not) that the service-
connected condition caused the claimed disability.

The formulation of the opinion, "not greater than 50 
percent," is problematic for the Board.  It is essentially 
unresponsive to the legal focus of inquiry in VA compensation 
claims.  It responds to a point that is beyond the scope of 
the appellant's burden of proof under VA law.  A VA claim is 
denied only if the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claimant need not show facts to a probability "greater than 
50 percent" to establish entitlement to a claimed benefit.  
The examiner should clarify his medical opinion by stating 
whether it is at least as likely as not or is less likely 
than not that service-connected ankle problems caused the 
claimed low back condition.

Likewise, the January 1997 examiner's statement of a 
possibility of aggravation should be clarified to provide a 
clearer articulation of the degree of probability or the 
examiner's level of confidence that there is or is not 
aggravation of the low back condition by the bilateral ankle 
condition.

With respect to the development of private treatment records, 
the veteran is advised that it is his ultimate responsibility 
to furnish evidence in support of his claim, should any 
efforts by the RO prove unsuccessful.  38 C.F.R. § 3.159(c) 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from Indianapolis VAMC all 
available examination reports from 1975, 
including compensation and pension 
examination reports.  Associate any 
information obtained with the claims 
folder.

2.  Ask the veteran to give the names of 
the VA medical centers or outpatient 
clinics at which and the dates on which 
he has received treatment for his back.  
Request from the indicated facilities all 
treatment records relating to the 
veteran's back condition.  Associate all 
records with the claims file.

3.  Request the appellant to identify the 
practitioner (name inaudible on hearing 
videotape) who he testified in March 
1999, transcript page 12, measured his 
leg and opined that a hip flexor problem 
affected his gait, and whether he saw her 
privately or at a VA facility.  If the 
former, tell the veteran of the 
importance of the treatment records to 
his claim, and give him the opportunity 
to obtain and present those records 
himself, or obtain from the appellant a 
signed authorization for release of 
information, and request the pertinent 
records.  If the RO requests the records 
from the private provider and they are 
not obtained, tell the veteran so he may 
obtain and present them, in keeping with 
his ultimate responsibility to present 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).  If the 
provider was a VA practitioner, obtain 
the pertinent VA records.

4.  Request from the Social Security 
Administration, Office of Hearings and 
Appeals, all exhibits listed to the 
February 22, 1999, decision granting 
disability insurance benefits.  
38 U.S.C.A. § 5106 (West 1991).  
Associate all records with the claims 
file.  

5.  After the exhibits are obtained from 
the Social Security Administration, 
review them and determine whether they 
contain the surgical and treatment 
records of Dr. H. L. Smith relating to 
the veteran's back condition.  If they do 
not, ask the veteran to present a fully-
completed authorization for release of 
information so that the RO may request 
the records.  Additionally, request Dr. 
Smith to supplement his March 4, 1997, 
office note regarding the potential for 
abnormal gait to cause back problems by 
answering the following questions:  (1) 
Did his observation or examination reveal 
the veteran to have an abnormal gait 
prior to his low back surgery?  (2) If 
the answer to question (1) is 
affirmative, what did examination reveal 
about the cause of the abnormal gait?  
(3) If his examination revealed a cause 
of the abnormal gait, did the cause of 
the abnormal gait cause or contribute to 
the veteran's low back pathology?  
Associate any information obtained with 
the claims folder.  If no response is 
received from Dr. Smith, notify the 
veteran so that he may obtain and submit 
the records himself.

6.  Return the claims folder to the 
January 1997 VA examiner for review and 
request the examiner to supplement the 
comment in his examination report, "I do 
not think that there is a medical 
probability 'greater than 50 percent' 
that his ankle problem with any 
alteration of gait pattern would have 
caused the disk problem," by answering 
the following questions: (1) Is it at 
least as likely as not that the service-
connected ankle conditions caused or 
aggravated his low back condition?  (2) 
Is it less likely than not that the 
service-connected condition caused or 
aggravated the claimed disability?  
Associate the supplemental report with 
the claims folder.

7.  Readjudicate the appellant's claim.  
If the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









